DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 objected to because of the following informalities:  
Re claim 1, it is generally advised that description of operation of the dimmable lighting load and the load shedding controller are somewhat vague and may result in broader interpretation than what may be intended and disclosed in the Specification. For example, it is suggested that a more precise description of the dimmable lighting load function may be: "adapted to receive a dimming control signal and adjust a dimming level of the dimmable lighting load in dependence on the dimming control signal", or similar language, since otherwise the language may not clearly encompass other systems which generally have some dimming control means even if completely separate from the dimmable lighting load (see also rejection under 35 USC 112(b) regarding antecedent issues with the dimming control signal). It is also generally advised that the function of the load shedding control signal, "wherein said integrated load reduction dimmer develops said dimming control signal in response to said load shedding control signal", is fairly vague and would appear to encompass essentially any kind of control signal which in some way could affect operation of the system, and it is generally suggested that if more specific control operation/conditions are intended that they be explicitly recited. Applicant is also cautioned that claim language is given its broadest reasonable interpretation, and that electronic component names/grouping of components generally are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1-2 (and claims dependent thereon), the scope of the claims are definite due to multiple separate introductions of "a dimming control signal", with respect to recitations relating to the dimmable lighting load, the integrated load reduction dimmer, and the external dimmer controller, which is unclear whether reference is supposed to be to the same or different signals, and further subsequent reference to "[said/the] dimming control signal" would similarly be unclear as to whether the same or different signals and which are being referred to. Based on Applicant's disclosure, it would appear that it may be intended that the integrated load reduction dimmer and the external dimmer controller are meant to be n integrated dimming control signal" and "an external dimming control signal", and then the respective signals being provided/selectively connected to provide the dimming control signal as is used to control the dimmable lighting load (see also Objection above regarding recommended further clarification of dimmable lighting load operation). Subsequent reference to the signals should also be adjusted accordingly. For purposes of examination, the claims will also be interpreted in this manner as recommended, referring to respective the control signals produced/used by each element. Applicant is also generally cautioned to ensure clear reference is made to respective elements in consideration of possible amendments in relation to features of claim 9 as discussed further below when multiple automatic transfer switches are referenced.
Re claim 9 (and claims 10-11 dependent thereon), the scope of the claim is indefinite due to unclear dependency and relationship with the elements recited in claim 1 as currently drafted. At present, it is unclear if claim 9 is not requiring all of the limitations of the automatic power transfer switch of claim 1 on which it depends since it only refers to "a plurality of automatic transfer switches as set forth in claim 1". The current claim drafting also makes unclear to what extent the limitations of "a plurality of automatic transfer switches as set forth in claim 1" require the individual features of the "automatic transfer switch" recited in claim 1, such as whether the same/respective integrated load reduction dimmer is required, and whether relationships to previous recited dimmable lighting load, primary electrical power 
It is strongly advised that claim 1 and/or claim 9 be redrafted to properly introduce all elements and their relationship to avoid confusion. For example, claim 1 could be redrafted to require "one or more automatic transfer switches" or similar, with further recitation of how each of the one or more automatic transfer switches interacts with a respective dimmable lighting load, the power sources, and the load shedding controller, and then claim 9 could specify the one or more automatic transfer switches comprise a plurality of automatic power transfer switches and any further relationships/limitations between them. Alternatively, claim 9 could depend on claim 1 and newly introduce "one or more additional automatic transfer switches" and reintroduce all the associated features needed for each, or claim 9 could be redrafted as a separate independent claim. For purposes of examination, claim 9 will be interpreted as effectively requiring the system of claim 1, with a plurality of automatic transfer switches each having its own integrated load reduction dimmer and operating in relationship to respective dimmable lighting load, and shared primary electric power source, emergency electrical power source, and load shedding controller as recited in claim 1 (as similarly disclosed regarding Applicant's Fig. 9) until further clarification of the specific limitations is provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liess (US2011/0181206).
Re claim 1, as best understood, Liess teaches an automatic power transfer switch system (see Liess: Fig. 1), comprising: 
a dimmable lighting load (dimmable electronic ballast <10> and lamps <L>, see Liess: [0030-0032], Fig. 1) adapted to operate under a variable amount of power in dependence on a dimming control signal (see Liess: [0030-0032], [0052-0055], Fig. 1 regarding dimming control input <14> controlling dimming/power level of ballast); 
an automatic transfer switch (emergency power supply <100>, including switch <16>; note it is presently understood that the claim uses the term "automatic transfer switch" to refer to a group of components including an electrical switch operating as recited) configured to connect a primary electrical power source (mains supplying source <M>) to said dimmable 
a load shedding controller (user interface module <36>; alternatively also monitor module <22>) communicatively coupled to said automatic transfer switch to provide a load shedding control signal to said automatic transfer switch, wherein said integrated load reduction dimmer develops said dimming control signal in response to said load shedding control signal (see Liess: [0060-0061], Fig. 1 regarding user interface module in communication with control unit <20> to provide user selection info/signal to pre-set desired dimming level produced by dimming interface <30> during emergency operation; note that as drafted the claim provides a somewhat vague description of function/details of the load shedding controller and load shedding control signal which is not particularly limiting, and alternatively Liess: [0044], monitor module <22> similarly meets the recited limitations). See Liess: [0030-0061], Fig. 1.
Re claim 2, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 1, further comprising; an external dimmer controller (outside controller, not depicted, providing dimming control signal over control line <S> during normal operation, see Liess: [0052], Fig. 1) configured to provide a dimming control signal to said dimmable lighting load; and a relay (relay <38>) configured to selectively connect either the dimming control signal from said external dimmer or the dimming control signal from said integrated load reduction dimmer in dependence on the mode of the automatic transfer switch (see Liess: [0052-0057], Fig. 1 regarding relay switched to provide either outside dim control signal from <S> or from dimming interface <30> depending on normal or emergency condition).
Re claim 3, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 2, wherein said relay is controlled by said automatic transfer switch (see Liess: [0052-0057], Fig. 1 regarding control of relay <38> by control unit <20> of emergency supply <100>).
Re claim 4, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 1, wherein said load shedding controller is communicatively coupled to said automatic transfer switch through a communication link (see Liess: [0060-0061], Fig. 1 regarding user interface <36> connected to electronically control operations of control unit <20>, thereby requiring some form of communication link for transmission of electronic information/instructions).
Re claim 7, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 4, wherein said communication link is a network link (see Liess: [0060-0061], Fig. 1 regarding user interface <36> connected to electronically control operations 
Re claim 12, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 1, wherein said automatic transfer switch comprises a programmable controller (control unit/microcontroller <20>, see Liess: [0044], Fig. 1) configured to automatically detect normal and malfunctioning operating states of said primary power source and to provide said dimming control signal to said dimmable lighting load when said emergency power source is connected to said dimmable lighting load (see Liess: [0044-0047], [0053-0057], Fig. 1 regarding control unit <20> determining presence/absence of mains supply, and control of dimming interface <30> to providing dimming control signal under emergency conditions).
Re claim 13, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 1, wherein said automatic transfer switch transitions between said first mode and said second mode over a period of time in dependence on at least one predetermined time delay (see Liess: [0044-0047], Fig. 1 regarding switching between mains and battery power supply, inherently over some period of time due to predetermined delays in detection and/or time to physically operate switch <16>).
Re claim 14, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 13, wherein said at least one predetermined time delay is adjustable (see Liess: [0044-0047], Fig. 1 regarding switching between mains and battery power 
Re claim 15, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 1, wherein said automatic transfer switch transitions between said first mode and said second mode over a period of time in dependence on a predetermined time delay (see Liess: [0044-0047], Fig. 1 regarding switching between mains and battery power supply, inherently over some period of time due to predetermined delays in detection and/or time to physically operate switch <16>).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liess in view of Albsmeier (US2013/0154370).
Re claims 5-8, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 4, but does not explicitly discuss details of implementation of 
Re claim 9, as best understood, Liess teaches an automatic power transfer switch system as set forth in claim 1, but does not explicitly disclose arrangement of a system using multiple automatic transfer switches as recited and presently understood (see rejection under 35 USC 112(b) above regarding interpretation). Albsmeier, however, teaches that it is known in the art of backup power supply circuit arrangements for building loads to allow for emergency power supply to multiple loads by providing a plurality of automatic transfer switches (transfer switches <13>, see Figs. 6-7), each of said plurality of automatic transfer switches being connected to a primary power source (primary power source <15>) and an emergency power source (generator <11>) and being in communication with a load shedding controller (user 
Re claim 10, as best understood, Liess in view of Albsmeier teaches the automatic power transfer switch system as set forth in claim 9, wherein said plurality of dimmable lighting loads are located in different areas of a building (see Albsmeier: [0034], Fig. 7 regarding arrangement for loads in different rooms depending on desired application).
Re claim 11, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 9, wherein said load shedding controller is configured to provide different load shedding control signals to different automatic transfer switches (see Albsmeier: [0034-0038] regarding central control for different individual switch states of each transfer switch, or individual parameter setting).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liess.
Re claim 16, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 1, wherein said automatic transfer switch further comprises a sensor for detecting the operation condition of said primary power source (see Liess: [0044], Fig. 1 regarding mains monitor module <22> of any known type). Liess does not explicitly disclose the monitor module includes a plurality of sensors for detecting the mains status. However, it is very well known in the art of backup/emergency power supply systems for main 
Re claim 17, as best understood, Liess teaches the automatic power transfer switch system as set forth in claim 1, wherein the dimming control signal is 0-10V DC (see Liess: [0053-0055], Fig. 1 regarding providing a 1-10V volt dimming control signal; note the disclosed range is within the recited range). Although Liess does not explicitly specify the control signal is DC or provide the exact same range (though such features may be implied to those in the relevant art), Official Notice is hereby taken that it is very well known in the art of lighting control systems with external dimmer control signal for the signal to be designed to 0-10V DC as indicative of desired dimming level to the lighting driver, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Liess such that the dimming interface produces dimming control signal with the recited voltage range for purposes of providing known, equivalent means for standard dimming control signal to lighting driver circuit.

Conclusion
In summary, it is recommended Applicant consider the cited prior art and also address any noted claim language issues as appropriate. At present, Liess and other similar cited prior art would appear to teach an automatic transfer switch providing individual dimmer control under emergency power supply condition to dimmable lighting load and obvious variations thereof as disclosed by Applicant. Furthermore, arrangement to supply multiple loads with centralized control appear to generally be known and obvious in light of prior art such as Albsmeier. If Applicant believes particular combination of features, such as particular components of each device together with specific communication and control connections/operations in multiple ATS system would be distinguished and nonobvious over the prior art, then it is recommended that Applicant amend the claims such that they clearly introduce and explicitly recite the specific details of all components of such system with explanation as to why the combination of features is nonobvious over the prior art. Applicant is cautioned that claim language is given its broadest reasonable interpretation, and care should be taken to explicitly recite any intended structural details or specific manner of operation for the corresponding features to be given intended weight.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuji (US2012/0326614), Chen (US10998762), Wilson (US2015/0048685), Tabell (US2003/0006709) also disclose similar emergency power switched dimmable lighting systems with dimming control signal activated under emergency conditions. See also attached PTO-892 for prior art having further relevant features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836